DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2022 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 11, 16, and 26, claims 1 and 11 recite “an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station” and claims 16 and 26 recite the substantially similar limitation “an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of a base station of the mobile network.” A person having ordinary skill in the art using a broadest reasonable interpretation would generally interpret the language “an aerial cell of the mobile network” as potentially including a cell served by an aerial device such as a satellite, but the base stations described in Applicant’s specification (see for instance Figs. 1 and 4-5B) appear to be limited to ground based base stations transmitting in one or more transmit directions. It is therefore unclear if the claim language “being formed by one or more uptilt beams of a base station of the mobile network” is also intended to apply to the claim language “an aerial cell of the mobile network” or if the claims are truly intended to potentially be directed to an aerial cell served by an aerial device such as a satellite despite any apparent support in Applicant’s specification. The Examiner would also like to note that at least dependent claims 8 and 23 appear to require transmission pertaining to both the aerial cell and the at least one aerial sector via at least one of the uptilt beams, which appears to further support an interpretation wherein the claims are not intended to potentially be directed to an aerial cell served by a device such as a satellite. Claims 1, 11, 16, and 26 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims in line with Applicant’s specification wherein the aerial cell is also “formed by one or more uptilt beams of a base station of the mobile network.”	Regarding claim 5, the claim recites “the system information comprises a plurality of synchronization signal blocks (SSBs), . . . a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.” However, claim 1 from which claim 5 depends recites “transmitting system information corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station.” The “system information” recited in claim 1 is thus described as “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station.” It is unclear how such system information corresponding to an aerial cell or a cell having at least one aerial sector may be comprised of “a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station” since such claim language appears to describe aerial cell information as comprising terrestrial cell information. It is therefore unclear if the “system information” recited in claim 5 is intended to be the same or different from the “system information” recited in claim 1. Claim 5 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as written wherein the system information “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station” somehow comprises “a plurality of synchronization signal blocks (SSBs), . . . a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.”	Regarding claim 7, the claim recites “the system information comprises a plurality of terrestrial synchronization signal blocks (SSBs), the plurality of terrestrial SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.” However, claim 1 from which claim 7 depends recites “transmitting system information corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station.” The “system information” recited in claim 1 is thus described as “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station.” It is unclear how such system information corresponding to an aerial cell or a cell having at least one aerial sector may comprise “a plurality of terrestrial synchronization signal blocks (SSBs), the plurality of terrestrial SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station” since such claim language appears to describe aerial cell information as comprising terrestrial cell information. It is therefore unclear if the “system information” recited in claim 7 is intended to be the same or different from the “system information” recited in claim 1. Claim 7 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as written wherein the system information “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station” somehow comprises “a plurality of terrestrial synchronization signal blocks (SSBs), the plurality of terrestrial SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.”	Regarding claim 8, the claim recites “the system information comprises a plurality of synchronization signal blocks (SSBs), . . . a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.” However, claim 1 from which claim 8 depends recites “transmitting system information corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station.” The “system information” recited in claim 1 is thus described as “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station.” It is unclear how such system information corresponding to an aerial cell or a cell having at least one aerial sector may be comprised of “a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station” since such claim language appears to describe aerial cell information as comprising terrestrial cell information. It is therefore unclear if the “system information” recited in claim 8 is intended to be the same or different from the “system information” recited in claim 1. Claim 8 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as written wherein the system information “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station” somehow comprises “a plurality of synchronization signal blocks (SSBs), . . . a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.”	Regarding claims 10 and 15, the claims recite “performing a cell reselection procedure in response to a determination based at least on the intra-frequency cell reselection priority and the inter-frequency cell reselection priority.” However, the claims also recite “transmitting another system information of one or more neighbor cells, the another system information indicating at least one of an intra-frequency cell reselection priority and an inter-frequency cell reselection priority” (emphasis added), and such “at least one of” language does not require the transmission of both the “intra-frequency cell reselection priority” and the “inter-frequency cell reselection priority.” It is therefore unclear how “a cell reselection procedure” may be performed “in response to a determination based at least on the intra-frequency cell reselection priority and the inter-frequency cell reselection priority” when one of “the intra-frequency cell reselection priority” and “the inter-frequency cell reselection priority” may be broadly reasonably interpreted as not being transmitted. It is therefore unclear if such transmission of “the intra-frequency cell reselection priority” and/or “the inter-frequency cell reselection priority” is intended to be unrelated to the claimed “determination,” if both “the intra-frequency cell reselection priority” and “the inter-frequency cell reselection priority” are intended to be transmitted, or if some other interpretation is intended. Claims 10 and 15 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as written wherein only one of “the intra-frequency cell reselection priority” and “the inter-frequency cell reselection priority” is required to be transmitted.	Regarding claim 20, the claim recites “the system information comprises a plurality of synchronization signal blocks (SSBs), . . . a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.” However, claim 16 from which claim 20 depends recites “receiving, from the mobile network, system information corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of a base station of the mobile network.” The “system information” recited in claim 16 is thus described as “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of a base station of the mobile network.” It is unclear how such system information corresponding to an aerial cell or a cell having at least one aerial sector may be comprised of “a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station” since such claim language appears to describe aerial cell information as comprising terrestrial cell information. It is therefore unclear if the “system information” recited in claim 20 is intended to be the same or different from the “system information” recited in claim 16. Claim 20 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as written wherein the system information “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station” somehow comprises a plurality of synchronization signal blocks (SSBs), . . . a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.”	Regarding claim 22, the claim recites “the system information comprises a plurality of terrestrial synchronization signal blocks (SSBs), the plurality of terrestrial SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.” However, claim 16 from which claim 22 depends recites “transmitting system information corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station.” The “system information” recited in claim 16 is thus described as “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station.” It is unclear how such system information corresponding to an aerial cell or a cell having at least one aerial sector may comprise “a plurality of terrestrial synchronization signal blocks (SSBs), the plurality of terrestrial SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station” since such claim language appears to describe aerial cell information as comprising terrestrial cell information. It is therefore unclear if the “system information” recited in claim 22 is intended to be the same or different from the “system information” recited in claim 16. Claim 22 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as written wherein the system information “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station” somehow comprises “a plurality of terrestrial synchronization signal blocks (SSBs), the plurality of terrestrial SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.”	Regarding claim 23, the claim recites “the system information comprises a plurality of synchronization signal blocks (SSBs), . . . a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.” However, claim 16 from which claim 23 depends recites “receiving, from the mobile network, system information corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of a base station of the mobile network.” The “system information” recited in claim 16 is thus described as “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of a base station of the mobile network.” It is unclear how such system information corresponding to an aerial cell or a cell having at least one aerial sector may be comprised of “a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station” since such claim language appears to describe aerial cell information as comprising terrestrial cell information. It is therefore unclear if the “system information” recited in claim 23 is intended to be the same or different from the “system information” recited in claim 16. Claim 23 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as written wherein the system information “corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector being formed by one or more uptilt beams of the base station” somehow comprises a plurality of synchronization signal blocks (SSBs), . . . a second portion of the plurality of SSBs being configured for a terrestrial cell of the mobile network, the terrestrial cell being formed by one or more downtilt beams of the base station.”	Regarding claims 25 and 30, the claims recite “determining whether to perform a cell reselection procedure based at least on the intra-frequency cell reselection priority and the inter-frequency cell reselection priority.” However, the claims also recite “receiving another system information of one or more neighbor cells, the another system information indicating at least one of an intra-frequency cell reselection priority and an inter-frequency cell reselection priority” (emphasis added), and such “at least one of” language does not require the reception of both the “intra-frequency cell reselection priority” and the “inter-frequency cell reselection priority.” It is therefore unclear how a determination on “whether to perform a cell reselection procedure” may be performed “based at least on the intra-frequency cell reselection priority and the inter-frequency cell reselection priority” when one of “the intra-frequency cell reselection priority” and “the inter-frequency cell reselection priority” may be broadly reasonably interpreted as not being received. It is therefore unclear if such reception of “the intra-frequency cell reselection priority” and/or “the inter-frequency cell reselection priority” is intended to be unrelated to the claimed “determination,” if both “the intra-frequency cell reselection priority” and “the inter-frequency cell reselection priority” are intended to be received, or if some other interpretation is intended. Claims 25 and 30 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as written wherein only one of “the intra-frequency cell reselection priority” and “the inter-frequency cell reselection priority” is required to be received.	Regarding claims 2-10, 12-15, 17-25, and 27-30, the claims are rejected because they depend from rejected independent claims 1, 11, 16, and 26 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 11-13, 16-18, 21, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0245175, Zhang hereinafter) inn view of Chen Y., et al., “6G Air-to-Ground Network Design and Optimization: A Deep Learning Approach”, ARXIV.ORG, Cornell University Library, 201 Olin Library Cornell University, Ithaca, NY, 14853, 17 November 2020, 6 Pages, XP081815832 (Provided by Applicant, Chen hereinafter).	Regarding claims 1 and 11, Zhang teaches a method and an apparatus of wireless communication at a base station of a mobile network (Base station (BS); Zhang; Figs. 1-12, 14, 21, and 41-42; [0091]), comprising: 	a non-transitory memory storing computer-executable instructions (The BS may be comprised of a non-transitory memory storing computer-executable instructions; Zhang; Figs. 1-12, 14, 21, and 41-42; [0352]-[0353]); and 	a processor communicatively coupled with the non-transitory memory and configured to execute the computer-executable instructions (The BS may be comprised of a processor coupled to the memory that executes instructions stored in memory; Zhang; Figs. 1-12, 14, 21, and 41-42; [0352]-[0353]) to: 		transmit system information corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector (The BS may transmit system information including height threshold information pertaining to cells served by the base station, including thresholds where a device such as a UAV must be higher than a height threshold to connect to such a cell. Such a cell may be broadly reasonably interpreted as an aerial cell or a cell having at least one aerial sector. The BS may thus be broadly reasonably interpreted as transmitting system information corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector; Zhang; Figs. 2A-10 and 14; [0135]-[0136]); 		perform, according to the system information, a random access channel (RACH) procedure with an aerial user equipment (UE) (Random access may be performed using different PRACH resources depending on whether or not the UE is above or below a height threshold for instance (which may be included in system information). An aerial UE may thus be broadly reasonably interpreted as performing a random access (RACH) procedure with an aerial UE according to the system information; Zhang; Figs. 2A-10 and 14; [0135]-[0136]); and 		establish, via the aerial cell or the at least one aerial sector, a communications link with the aerial UE (Random access communication (which may also include connection setup as can be seen in at least Figs. 9-10) performed with the base station based on the above discussed height threshold may be broadly reasonably interpreted as including the establishment of a communications link with the aerial UE via the aerial cell or the at least one aerial sector; Zhang; Figs. 2A-10 and 14; [0135]-[0136], [0142], [0147]).	However, Zhang does not specifically disclose the aerial cell of the mobile network or the at least one aerial sector being formed by one or more uptilt beams of the base station (As can be seen for instance in at least Fig. 1, the aerial cell may be formed using an antenna up-tilt angle. The aerial cell of the mobile network or the at least one aerial sector may thus be broadly reasonably interpreted as being formed by one or more uptilt beams of a base station of the mobile network; Chen; Fig. 1; Section II).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding aerial cells with the teachings as in Zhang regarding aerial cells. The motivation for doing so would have been to increase performance by solving optimization problems involving numerous parameters (Chen; Section I).	Regarding claims 2 and 12, Zhang and Chen teach the limitations of claims 1 and 11 respectively.	Zhang further teaches the system information indicates a height threshold for the aerial UE (The BS may transmit system information including height threshold information pertaining to cells served by the base station, including thresholds where a device such as a UAV must be higher than a height threshold to connect to such a cell. The system information may thus be broadly reasonably interpreted as indicating a height threshold for the aerial UE; Zhang; Figs. 2A-10 and 14; [0135]-[0136]); and 	wherein to establish, via the aerial cell or the at least one aerial sector, the communications link with the aerial UE comprises further computer-executable instructions to: 		establish, via the aerial cell or the at least one aerial sector, the communications link with the aerial UE, based at least on a determination that a height of the aerial UE exceeds the height threshold (Random access communication (which may also include connection setup as can be seen in at least Figs. 9-10) performed with the base station based on the above discussed height threshold may be broadly reasonably interpreted as including the establishment of a communications link with the aerial UE via the aerial cell or the at least one aerial sector based on at least on a determination that a height of the aerial UE exceeds the height threshold; Zhang; Figs. 2A-10 and 14; [0127], [0135]-[0136], [0142], [0147]).	Regarding claim 3, Zhang and Chen teach the limitations of claim 1.	Zhang further teaches a serving cell of the aerial UE is the aerial cell or the cell having the at least one aerial sector (A UE such as an aerial UE with a current height above a height threshold for a cell may be broadly reasonably interpreted as having a serving cell that is the aerial cell or the cell having the at least one aerial sector; Zhang; Figs. 2A-10 and 14; [0135]-[0136], [0142], [0147]); and 	wherein transmitting the system information comprises: 		transmitting first configuration information of the serving cell (The BS may transmit system information including height threshold information pertaining to cells served by the base station, which may be broadly reasonably interpreted as first configuration information of the serving cell; Zhang; Figs. 2A-10 and 14; [0135]-[0136], [0142], [0147]) and second configuration information of one or more neighbor cells (As can be seen for instance in at least Fig. 6, the serving cell may transmit a height threshold setting pertaining to BS2 (i.e., a neighbor cell) that is received in a confirmation message from BS2. Such a height threshold setting may be broadly reasonably interpreted as the transmission of second configuration information of one or more neighbor cells; Zhang; Figs. 2A-10 and 14; [0127], [0135]-[0136], [0142], [0147]); or 		transmitting third configuration information of an aerial sector in the serving cell and fourth configuration information of one or more aerial sectors of the one or more neighbor cells.	Regarding claims 16 and 26, Zhang teaches a method and an apparatus of wireless communication at an aerial user equipment (UE) in a mobile network (A user equipment (UE) with corresponding height threshold information may be broadly reasonably interpreted as an aerial UE; Zhang; Figs. 2-10 and 12-15, 21, and 41-42; [0166]-[0168]), comprising: 	a non-transitory memory storing computer-executable instructions (The BS may be comprised of a non-transitory memory storing computer-executable instructions; Zhang; Figs. 1-12, 14, 21, and 41-42; [0342]-[0343]); and 	a processor communicatively coupled with the non-transitory memory and configured to execute the computer-executable instructions (The UE may be comprised of a processor coupled to the memory that executes instructions stored in memory; Zhang; Figs. 1-12, 14, 21, and 41-42; [0342]-[0343]) to: 		receive, from the mobile network, system information corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector (The BS may transmit system information including height threshold information pertaining to cells served by the base station, including thresholds where a device such as a UAV must be higher than a height threshold to connect to such a cell. Such a cell may be broadly reasonably interpreted as an aerial cell or a cell having at least one aerial sector. The UE may thus be broadly reasonably interpreted as receiving, from the base station (i.e., the mobile network), system information corresponding to an aerial cell of the mobile network or a cell having at least one aerial sector; Zhang; Figs. 2A-10 and 14; [0135]-[0136]); 		perform, according to the system information, a random access channel (RACH) procedure with the mobile network (Random access may be performed using different PRACH resources depending on whether or not the UE is above or below a height threshold for instance (which may be included in system information). The aerial UE may thus be broadly reasonably interpreted as performing a random access (RACH) procedure with the base station (i.e., the mobile network) according to the system information; Zhang; Figs. 2A-10 and 14; [0135]-[0136]); and 		establish, via the aerial cell or the at least one aerial sector, a communications link with the mobile network (Random access communication (which may also include connection setup as can be seen in at least Figs. 9-10) performed with the base station based on the above discussed height threshold may be broadly reasonably interpreted as including the establishment of a communications link with the base station (i.e., the mobile network) via the aerial cell or the at least one aerial sector; Zhang; Figs. 2A-10 and 14; [0135]-[0136], [0142], [0147]).	However, Zhang does not specifically disclose the aerial cell of the mobile network or the at least one aerial sector being formed by one or more uptilt beams of a base station of the mobile network.	Chen teaches the aerial cell of the mobile network or the at least one aerial sector being formed by one or more uptilt beams of a base station of the mobile network (As can be seen for instance in at least Fig. 1, the aerial cell may be formed using an antenna up-tilt angle. The aerial cell of the mobile network or the at least one aerial sector may thus be broadly reasonably interpreted as being formed by one or more uptilt beams of a base station of the mobile network; Chen; Fig. 1; Section II).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding aerial cells with the teachings as in Zhang regarding aerial cells. The motivation for doing so would have been to increase performance by solving optimization problems involving numerous parameters (Chen; Section I).	Regarding claims 17 and 27, Zhang and Chen teach the limitations of claims 16 and 26 respectively.	Zhang further teaches to receive the system information comprises further computer-executable instructions to: 	determine that a height of the aerial UE exceeds a height threshold (The BS may transmit system information including height threshold information pertaining to cells served by the base station, including thresholds where a device such as a UAV must be higher than a height threshold to connect to such a cell. The UE may thus be broadly reasonably interpreted as determining that that a height of the aerial UE exceeds a height threshold when utilizing such height threshold information to connect to the base station; Zhang; Figs. 2A-10 and 14; [0135]-[0136]); and 	receive, in response to determining that the height of the aerial UE exceeds the height threshold, the system information corresponding to the aerial cell of the mobile network or the cell having at least one aerial sector (As can be seen for instance in at least Fig. 6, a random access procedure may be performed in response to receiving a height threshold setting for a target cell. As can be seen in at least Figs. 9 and 10, a random access procedure may involve receiving information from the mobile network related to RRC connection setup and RRC connection reconfiguration, which may be broadly reasonably interpreted as system information received from the mobile network. The UE may thus be broadly reasonably interpreted as receiving, in response to determining that the height of the aerial UE exceeds the height threshold, the system information corresponding to the aerial cell of the mobile network or the cell having at least one aerial sector; Zhang; Figs. 2A-10 and 14; [0127], [0135]-[0136], [0142], [0147]).	Regarding claim 18, Zhang and Chen teach the limitations of claim 16.	Zhang further teaches a serving cell is the aerial cell or the cell having the at least one aerial sector (A UE such as an aerial UE with a current height above a height threshold for a cell may be broadly reasonably interpreted as having a serving cell that is the aerial cell or the cell having the at least one aerial sector; Zhang; Figs. 2A-10 and 14; [0135]-[0136], [0142], [0147]); and 	wherein receiving the system information comprises: 		receiving first configuration information of the serving cell (The UE may receive system information including height threshold information pertaining to cells served by the base station, which may be broadly reasonably interpreted as first configuration information of the serving cell; Zhang; Figs. 2A-10 and 14; [0135]-[0136], [0142], [0147]) and second configuration information of one or more neighbor cells (As can be seen for instance in at least Fig. 6, the serving cell may transmit a height threshold setting pertaining to BS2 (i.e., a neighbor cell) that is received in a confirmation message from BS2. Such a height threshold setting may be broadly reasonably interpreted as including the reception of second configuration information of one or more neighbor cells; Zhang; Figs. 2A-10 and 14; [0127], [0135]-[0136], [0142], [0147]); or 		receiving third configuration information of an aerial sector in the serving cell and fourth configuration information of one or more aerial sectors of the one or more neighbor cells.
Claim(s) 4, 6, 13, 19, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0245175, Zhang hereinafter) and Chen Y., et al., “6G Air-to-Ground Network Design and Optimization: A Deep Learning Approach”, ARXIV.ORG, Cornell University Library, 201 Olin Library Cornell University, Ithaca, NY, 14853, 17 November 2020, 6 Pages, XP081815832 (Provided by Applicant, Chen hereinafter) in view of MolavianJazi et al. (US 2022/0210844, MolavianJazi hereinafter, full support for cited portions exists in at least provisional application No. 63,/152,398 filed on Feb. 23, 2021).	Regarding claim 4, Zhang and Chen teach the limitations of claim 1.	However, Zhang and Chen do not specifically disclose transmitting the system information comprises: 	transmitting a synchronization signal comprising the system information, the system information indicating at least one of a transmit power level and a transmit power offset of the synchronization signal.	MolavianJazi teaches transmitting the system information comprises: 	transmitting a synchronization signal comprising the system information, the system information indicating at least one of a transmit power level and a transmit power offset of the synchronization signal (Synchronization signal blocks (SSBs) (i.e., a synchronization signal comprising the system information) may have an associated reference signal received power (RSRP), which may be broadly reasonably interpreted as a transmit power level indicated by such SSBs. Such SSBs are also described as indicating power control parameters. Such transmitted SSBs may thus be broadly reasonably interpreted as indicating at least a transmit power level of the synchronization signal; MolavianJazi; [0081], [0104], [0301], [0311]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in MolavianJazi regarding CSI reporting for random access with the teachings as in Zhang regarding random access in aerial cells and Chen regarding aerial cells. The motivation for doing so would have been to increase performance by providing more accurate link adaptation or beam management (MolavianJazi; [0104]).	Regarding claim 6 and 13, Zhang and Chen teach the limitations of claims 1 and 11 respectively.	Zhang further teaches the cell comprises an aerial cell or at least one aerial sector (The BS may transmit system information including height threshold information pertaining to cells served by the base station, including thresholds where a device such as a UAV must be higher than a height threshold to connect to such a cell. Such a cell may be broadly reasonably interpreted as an aerial cell or a cell having at least one aerial sector. The cell may thus be broadly reasonably interpreted as comprising an aerial cell or at least one aerial sector; Zhang; Figs. 2A-10 and 14; [0135]-[0136]).	However, Zhang and Chen do not specifically disclose to transmit the system information comprises further computer-executable instructions to: 	transmit, at a first power level, a system information block (SIB) indicating a channel state information-reference signal (CSI-RS) configuration for the cell; and 	transmit, at a second power level and according to the CSI-RS configuration, a CSI-RS, the first power level being different than the second power level.	MolavianJazi teaches to transmit the system information comprises further computer-executable instructions to: 	transmit, at a first power level, a system information block (SIB) indicating a channel state information-reference signal (CSI-RS) configuration for the cell (Non-zero-power (NZP) CSI-RS may be configured (i.e., indicated by) a system information block (SIB) to provide link adaptation or beam management. For example, such DL RS can have a large frequency allocation and correspond to a narrower beam/spatial filter. Such a SIB may be broadly reasonably interpreted as being transmitted at a first power level. A system information block (SIB) indicating a channel state information-reference signal (CSI-RS) configuration for the cell may thus be broadly reasonably interpreted as being transmitted at a first power level; MolavianJazi; [0104]); and 	transmit, at a second power level and according to the CSI-RS configuration, a CSI-RS, the first power level being different than the second power level (The non-zero-power (NZP) CSI-RS may be broadly reasonably interpreted as being transmitted according to the CSI-RS configuration using the configured non-zero-power, and such non-zero-power may be broadly reasonably interpreted as a second power level according to the CSI-RS configuration that is different from the first power level of the SIB; MolavianJazi; [0104]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in MolavianJazi regarding CSI reporting for random access with the teachings as in Zhang regarding random access in aerial cells and Chen regarding aerial cells. The motivation for doing so would have been to increase performance by providing more accurate link adaptation or beam management (MolavianJazi; [0104]).	Regarding claim 19, Zhang and Chen teach the limitations of claim 16.	However, Zhang and Chen do not specifically disclose receiving the system information comprises: receiving a synchronization signal comprising the system information, the system information indicating at least one of a transmit power level and a transmit power offset of the synchronization signal.	MolavianJazi teaches receiving the system information comprises: receiving a synchronization signal comprising the system information, the system information indicating at least one of a transmit power level and a transmit power offset of the synchronization signal (Synchronization signal blocks (SSBs) (i.e., a synchronization signal comprising the system information) may have an associated reference signal received power (RSRP), which may be broadly reasonably interpreted as a transmit power level indicated by such SSBs. Such SSBs are also described as indicating power control parameters. Such received SSBs may thus be broadly reasonably interpreted as indicating at least a transmit power level of the synchronization signal; MolavianJazi; [0081], [0104], [0301], [0311]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in MolavianJazi regarding CSI reporting for random access with the teachings as in Zhang regarding random access in aerial cells and Chen regarding aerial cells. The motivation for doing so would have been to increase performance by providing more accurate link adaptation or beam management (MolavianJazi; [0104]).	Regarding claims 21 and 28, Zhang and Chen teach the limitations of claims 16 and 26 respectively.	Zhang further teaches the cell comprises an aerial cell or at least one aerial sector (The BS may transmit system information including height threshold information pertaining to cells served by the base station, including thresholds where a device such as a UAV must be higher than a height threshold to connect to such a cell. Such a cell may be broadly reasonably interpreted as an aerial cell or a cell having at least one aerial sector. The cell may thus be broadly reasonably interpreted as comprising an aerial cell or at least one aerial sector; Zhang; Figs. 2A-10 and 14; [0135]-[0136]).	However, Zhang and Chen do not specifically disclose to receive the system information comprises further computer-executable instructions to: 	receive a system information block (SIB) indicating a channel state information- reference signal (CSI-RS) configuration for the cell, the SIB having been transmitted at a first power level; and 	receive, according to the CSI-RS configuration, a CSI-RS, the CSI-RS having been transmitted a second power level, the first power level being different than the second power level.	MolavianJazi teaches to receive the system information comprises further computer-executable instructions to: 	receive a system information block (SIB) indicating a channel state information- reference signal (CSI-RS) configuration for the cell, the SIB having been transmitted at a first power level (Non-zero-power (NZP) CSI-RS may be configured (i.e., indicated by) a system information block (SIB) to provide link adaptation or beam management. For example, such DL RS can have a large frequency allocation and correspond to a narrower beam/spatial filter. Such a SIB may be broadly reasonably interpreted as being transmitted at a first power level. A system information block (SIB) indicating a channel state information-reference signal (CSI-RS) configuration for the cell may thus be broadly reasonably interpreted as being received that is transmitted at a first power level; MolavianJazi; [0104]); and 	receive, according to the CSI-RS configuration, a CSI-RS, the CSI-RS having been transmitted a second power level, the first power level being different than the second power level (The non-zero-power (NZP) CSI-RS may be broadly reasonably interpreted as being received that is transmitted according to the CSI-RS configuration using the configured non-zero-power, and such non-zero-power may be broadly reasonably interpreted as a second power level according to the CSI-RS configuration that is different from the first power level of the SIB; MolavianJazi; [0104]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in MolavianJazi regarding CSI reporting for random access with the teachings as in Zhang regarding random access in aerial cells and Chen regarding aerial cells. The motivation for doing so would have been to increase performance by providing more accurate link adaptation or beam management (MolavianJazi; [0104]).
Allowable Subject Matter
Claims 5, 7-10, 14-15, 20, 22-25, 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The Examiner would like to note that such allowability is subject to any changes in scope introduced to resolve the indefiniteness issues discussed in the 35 U.S.C. 112(b) rejections above, such as system information corresponding to an aerial cell being required to somehow be comprised of information pertaining to a terrestrial cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474